                          Case 19-15092          Doc 10   Filed 04/18/19     Page 1 of 4
                                      United States Bankruptcy Court
                                          District of Maryland
In re:                                                                                  Case No. 19-15092-MMH
Simon T. Tusha                                                                          Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0416-1           User: jmanderso              Page 1 of 2                   Date Rcvd: Apr 16, 2019
                               Form ID: 309A                Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 18, 2019.
db             +Simon T. Tusha,   1122 Walters Mill Road,    Forest Hill, MD 21050-1416
31022808      ++AMERICAN HONDA FINANCE,    P O BOX 168088,   IRVING TX 75016-8088
               (address filed with court: American Honda Finance,      201 Little Falls Dr,
                 Wilmington, DE 19808)
31022816       +Comptroller of the Treasury,    Compliance Division, Room 409,    301 W. Preston Street,
                 Baltimore, MD 21201-2305
31022820      #+Gretchen Jo Aurand,    1209 Hopkins Terrace, Apt. 406,    Bel Air, MD 21014-4478
31022821      #+Gretchen Joe Aurand,    1209 Hopkins Terrace, Apt. 406,    Bel Air, MD 21014-4478
31023335       +Harford County, Maryland,    Department of Law,    220 South Main Street,
                 Bel Air, MD 21014-3820
31022823       +Kundra & Associates, P.C.,    110 North Washington Street, Suite 406,     Rockville, MD 20850-2263
31022826       +Lyons, Doughty & Veldhuis, P.C.,    Two Owings Mills Corp Center,
                 10461 Mill Run Circle, Suite 825,    Owings Mills, MD 21117-5549
31022829       +Navient,   Attn: Bankruptcy,    Po Box 9000,    Wiles-Barr, PA 18773-9000
31022830       +PEROUTKA MILLER KLIMA AND PETERS,    8028 RITCHIE HIGHWAY, Suite 300,     Pasadena, MD 21122-1360
31022834       +The Law Offices of Ronald S. Canter, LLC,    200 A Monroe Street, Suite 104,
                 Rockville, MD 20850-4424

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: eric@steinerlawgroup.com Apr 16 2019 20:47:41        Eric Steiner,
                 Steiner Law Group, LLC,    115 Sudbrook Lane,     Suite 206,   Baltimore, MD 21208
tr              EDI: BZGUTTMAN.COM Apr 17 2019 00:33:00       Zvi Guttman,
                 c/o The Law Offices of Zvi Guttman, P.A.,     P. O. Box 32308,    Baltimore, MD 21282-2308
31022809       +EDI: AMEREXPR.COM Apr 17 2019 00:33:00       Amex,    Correspondence/Bankruptcy,    Po Box 981540,
                 El Paso, TX 79998-1540
31022810       +EDI: CAPITALONE.COM Apr 17 2019 00:33:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
31022811       +EDI: CAPITALONE.COM Apr 17 2019 00:33:00       Capital One Bank, NA,    4851 Cox Road,
                 Glen Allen, VA 23060-6293
31022812       +EDI: CHASE.COM Apr 17 2019 00:33:00       Chase Card Services,    Attn: Bankruptcy,    Po Box 15298,
                 Wilmington, DE 19850-5298
31022813       +EDI: CHRYSLER.COM Apr 17 2019 00:33:00       Chrysler Financial/TD Auto,    Po Box 9223,
                 Farmington Hills, MI 48333-9223
31022814       +EDI: CHRYSLER.COM Apr 17 2019 00:33:00       Chrysler Financial/TD Auto,    Attn: Bankruptcy,
                 Po Box 9223,   Farmington Hills, MI 48333-9223
31022815       +EDI: CITICORP.COM Apr 17 2019 00:33:00       Citicards Cbna,    Citi Bank,   Po Box 6077,
                 Sioux Falls, SD 57117-6077
31022817       +EDI: RCSFNBMARIN.COM Apr 17 2019 00:33:00       Credit One Bank,    Attn: Bankruptcy Department,
                 Po Box 98873,   Las Vegas, NV 89193-8873
31022818        EDI: DISCOVER.COM Apr 17 2019 00:33:00       Discover Financial,    Attn: Bankruptcy Department,
                 Po Box 15316,   Wilmington, DE 19850
31022819       +EDI: FORD.COM Apr 17 2019 00:33:00       Ford Motor Credit Company, LLC,    1335 S. CLEARVIEW AVE,
                 Mesa, AZ 85209-3376
31022822       +EDI: IRS.COM Apr 17 2019 00:33:00       Internal Revenue Service,
                 Centralized Insolvency Operation,     Post Office Box 7346,    Philadelphia, PA 19101-7346
31022825       +EDI: RESURGENT.COM Apr 17 2019 00:33:00       LVNV Funding/Resurgent Capital,     Attn: Bankruptcy,
                 Po Box 10497,   Greenville, SC 29603-0497
31022824       +EDI: FORD.COM Apr 17 2019 00:33:00       Lincoln Automotive Financial Service,     Attn: Bankruptcy,
                 Po Box 542000,    Omaha, NE 68154-8000
31022827        E-mail/Text: camanagement@mtb.com Apr 16 2019 20:48:17        M&T Credit Services,
                 Attn: Bankruptcy,    Po Box 1288,    Buffalo, NY 14240
31022828       +EDI: DAIMLER.COM Apr 17 2019 00:33:00       Mercedes-Benz Financial Services,     Po Box 685,
                 Roanoke, TX 76262-0685
31022831       +EDI: SWCR.COM Apr 17 2019 00:33:00       Southwest Credit Systems,    4120 International Pkwy,
                 Carrollton, TX 75007-1958
31023336       +E-mail/Text: UIBankruptcyNotices.DLLR@maryland.gov Apr 16 2019 20:49:30
                 State of Maryland DLLR,    Division of Unemployment Insurance,     1100 N. Eutaw Street, Room 401,
                 Baltimore, MD 21201-2225
31022832       +EDI: RMSC.COM Apr 17 2019 00:33:00       Syncb/sunglass Hut,    Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
31022833       +EDI: RMSC.COM Apr 17 2019 00:33:00       Synchrony Bank/PayPal Cr,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
31022835       +E-mail/Text: vci.bkcy@vwcredit.com Apr 16 2019 20:48:39        Volkswagen Credit, Inc,
                 Attn: Bankruptcy,    Po Box 3,    Hillboro, OR 97123-0003
                                                                                                TOTAL: 22

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
31023337*       +Comptroller of the Treasury,   Compliance Division, Room 409,    301 W. Preston Street,
                  Baltimore, MD 21201-2305
                                                                                               TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.
                                Case 19-15092            Doc 10       Filed 04/18/19           Page 2 of 4



District/off: 0416-1                  User: jmanderso                    Page 2 of 2                          Date Rcvd: Apr 16, 2019
                                      Form ID: 309A                      Total Noticed: 33


             ***** BYPASSED RECIPIENTS (continued) *****

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 15, 2019 at the address(es) listed below:
              Eric Steiner    eric@steinerlawgroup.com, steinerer82180@notify.bestcase.com
              Zvi Guttman    zguttman@gmail.com, zviguttman@outlook.com,MD55@ecfcbis.com
                                                                                            TOTAL: 2
                               Case 19-15092                  Doc 10    Filed 04/18/19            Page 3 of 4

Information to identify the case:
Debtor 1              Simon T. Tusha                                                     Social Security number or ITIN   xxx−xx−0199
                      First Name   Middle Name    Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                 Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                         EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Maryland
                                                                                         Date case filed for chapter 7 4/15/19
Case number:          19−15092 MMH           Chapter: 7


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                         12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice. Consult a lawyer to determine your rights in this
case. Visit http://www.mdb.uscourts.gov and click on Filing Without An Attorney for additional resources and
information.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                      About Debtor 2:

1.      Debtor's full name                       Simon T. Tusha

2.      All other names used in the
        last 8 years

3.     Address                               1122 Walters Mill Road
                                             Forest Hill, MD 21050

4.     Debtor's attorney                     Eric Steiner                                             Contact phone 4106707060
       Name and address                      Steiner Law Group, LLC                                   Email: eric@steinerlawgroup.com
                                             115 Sudbrook Lane
                                             Suite 206
                                             Baltimore, MD 21208

5.     Bankruptcy trustee                    Zvi Guttman                                              Contact phone (410) 580−0500
       Name and address                      c/o The Law Offices of Zvi Guttman, P.A.                 Email: zvi@zviguttman.com
                                             P. O. Box 32308
                                             Baltimore, MD 21282−2308
                                                                                                       For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline            page 1
                                Case 19-15092                 Doc 10          Filed 04/18/19               Page 4 of 4
Debtor Simon T. Tusha                                                                                                         Case number 19−15092
6. Bankruptcy clerk's office                     Baltimore Division                                                Hours open:
                                                 101 West Lombard Street, Ste. 8530                                8:45 − 4:00 PM
    Documents in this case may be                Baltimore, MD 21201
    filed at this address. You may                                                                                 Contact phone (410) 962−2688
    inspect all records filed in this case Clerk of the Bankruptcy Court:
    at this office or online at            Mark A. Neal                                                            Date: 4/16/19
    www.pacer.gov.

7. Meeting of creditors                                                                                            Location:
                                         May 14, 2019 at 12:00 PM                                                  101 W. Lombard Street, Garmatz
    Debtors must attend the meeting to
    be questioned under oath. In a joint The meeting may be continued or adjourned to a later date.                Courthouse, 2nd Fl., #2650, Baltimore,
                                                                                                                   MD 21201
    case, both spouses must attend.      If so, the date will be on the court docket.
    Creditors may attend, but are not
    required to do so.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                      Filing deadline: 7/15/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                                 Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as exempt.       conclusion of the meeting of creditors
                                                 If you believe that the law does not authorize an exemption
                                                 claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
                                                 that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                 have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.


13. Debtor electronic bankruptcy                 The U.S. Bankruptcy Court for the District of Maryland offers all parties the ability to receive court notices
    noticing                                     and orders via email, instead of U.S. mail. To participate, debtors must complete and file a DeBN request
                                                 form with the Court −− additional information is available under Programs & Services at
                                                 http://www.mdb.uscourts.gov. Other parties (non−debtors) can register at ebn.uscourts.gov.


Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                   page 2
